

SERVICES, OPERATIONS AND MANAGEMENT AGREEMENT


This Agreement, effective as of October 8, 2008 (this “Agreement”), is made and
entered into by and between Aura Sound, Inc., a Nevada corporation (“Aura
Sound”), and its wholly owned subsidiary Aura Sound, Inc., a California
corporation, having their principal place of business at 11839 E. Smith Ave.,
Santa Fe Springs, CA 90670 (“Subsidiary”), and GGEC America Inc., a California
company (“GGEC”) having its principle place of business at 1801 E. Edingar Ave.
#255, Santa Ana, CA 92705 (each, a “Party”, collectively the “Parties”).


RECITALS


WHEREAS, Aura Sound and Subsidiary (collectively “Company”) are in the business
of developing, manufacturing and marketing premium audio products;


WHEREAS, GGEC and its parent company GGEC China is currently the sole
manufacturer of the products sold by AuraSound and/or Subsidiary;


WHEREAS, GGEC’s principal place of business is located in California;


WHEREAS, Company is in need of capital and immediate financial assistance and
has a continuing need for operational assistance and desires to obtain such
assistance from GGEC and whereas GGEC has expressed a desire to provide this
assistance to Aura Sound and/or Subsidiary;


WHEREAS, in furtherance of this desire, GGEC has entered into a non-binding
October 6, 2008 Letter of Intent (“LOI”) with Aura Sound to explore and pursue
the acquisition of a controlling percentage of the common stock of Aura Sound
(“Acquisition”), which LOI is incorporated into this Agreement by this
reference; and


WHEREAS, the board of directors of Aura Sound and Subsidiary, respectively, have
adopted resolutions approving the assumption by GGEC of the operational control
of Aura Sound and Subsidiary, respectively, upon the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, the Parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1
SERVICES & FINANCING


1.1 Services to be Provided. In view of the contemplated Acquisition, GGEC,
directly or indirectly as provided in Section 1.2, agrees to provide Company
during the term of this Agreement, the following services (the “Services”) as it
deems appropriate for Company:


(a) general management services, including (i) the services of executive,
operations and financial personnel of GGEC; (ii) advice concerning the
preparation of budgets, forecasts, capital expenditures, financing, and long
range strategic planning; (iii) managing accounts receivables; (iv) managing
accounts payables; and (iv) such other management services as GGEC may deem
reasonably necessary to further the contemplated Acquisition or Subsidiary’s
performance of its duties and responsibilities on the Bridge Loans; and
 

--------------------------------------------------------------------------------




(b) general administrative and technical services, advice and direction,
including (i) accounting, including cost accounting and inventory control; (ii)
PRC legal, trademark and patent advice, including advice with respect to
compliance with applicable legal regulations, patent applications and
prosecutions outside the United States; (iii) market servicing, product pricing
and costs controls and evaluations; (iv) preparation of advertising and
publicity literature and other materials; (v) providing, training, supervision,
guidelines and policies to staff and consultants; (vi) compensation planning and
human resources services; (vii) purchasing services; (viii) importing and
exporting; (ix) preparation of reporting forms; and (x) such other general
administrative and technical services as Company may reasonably request from
time to time.


1.2 Services Providers. It is understood that GGEC may provide any, all or some
of the Services directly or through any of its affiliates, professional advisors
or other representatives. (The entity providing the Services is hereinafter
referred to as the “Services Provider”). The Services Provider shall, in its
supervision of the Services hereunder, utilize a standard of duty and care equal
to that of a reasonably prudent person acting on its own behalf in similar
circumstances.


1.3 Property and Equipment. All properties and equipment owned by Company shall
remain the properties and equipment of Company.


1.4 Management. The Company shall use commercially reasonable efforts to
convince all directors, officers, employees and consultants of Company to remain
with Company in their current capacities and to continue to perform their
day-to-day duties in accordance with the normal operations of the Company, as
may be managed by GGEC from time to time, until such time as the Company shall
determine to replace any such directors, officers, employees or consultants.


1.5 Loans. GGEC agrees to make monthly loans of up to $150,000 to Subsidiary,
during the term of this Agreement, to fund Subsidiary’s operating expenses and
working capital requirements (“Bridge Loans”), provided that Company has not
breached this Agreement or defaulted on a Bridge Loan. Each Bridge Loan shall be
evidenced by a promissory note which shall provide: (a) for simple interest at a
rate of six percent (6%) per annum; (b) that the entire loan amount, principal
and interest, be due and payable upon the earlier of the termination or breach
of this Agreement, or completion (closing) of the Acquisition; and (c) GGEC may
elect, in its sole discretion, to apply any or all of the principal and interest
owed on any or all of the Bridge Loans towards the purchase price of the Aura
Sound equity it will acquire in the contemplated Acquisition.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 2
CONSIDERATION; CONFIDENTIALITY


2.1 Consideration for the Services. In further consideration of the Services and
Bridge Loans,


(a) Company shall cooperate with GGEC and its agents and consultants in a
commercially reasonable due diligence review of the Company by GGEC in
connection with its contemplated purchase of a controlling equity interest in
Aura Sound.


(b) Notwithstanding Article 1.4, during the term of this Agreement, Company and
its directors, officers, employees and consultants shall not, without the
written consent of GGEC, make any decisions; take any actions which are outside
the ordinary course of business; enter into any material agreements; dispose of,
transfer, assign, sell, lien, lease, license, pledge, encumber, alienate,
hypothecate, depreciate or deplete any property, real or personal, tangible or
intangible, owned by Company in whole or in part or in which Company has an
ownership interest, regardless of the nature or extent of Company’s interest or
the manner in which Company obtained such ownership interest; OR incur material
liabilities, debts, loans or obligations of any kind in excess of $5,000 on
behalf of the Company outside the ordinary course of business.


(c) GGEC shall have absolute authority and discretion on the payment of any
accounts payables or monies owed by Company to any third parties, including but
not limited to the order, amount and timing of such payments. Subsidiary shall
open a separate bank account where the Bridge Loans will be deposited (the
“Bridge Loan Account”), in order that such Bridge Loans are segregated from
other funds of Subsidiary or Company.


(d) Upon Subsidiary’s default on the payment of interest or principal due on any
Bridge Loan, GGEC and Company shall each instruct Company’s customers and any
other third parties owing monies to Company to forward such monies directly to
GGEC until the principal and interest due on any defaulted Bridge Loan(s) has
been paid. Upon receipt of full payment of the principal and interest due on any
defaulted Bridge Loan(s), GGEC and Company shall so inform Company’s customers
and other third parties owing monies to Company.


(e) It is the intent of the Parties that all existing and future loans, credit,
factoring or other financing agreements and liens of the Company shall be
subordinated to the Bridge Loans, and the Company shall take all reasonable
steps to accomplish this subordination


(f) The Company shall grant in favor of GGEC a security interest in Company’s
property, real or personal, tangible or intangible, to secure Company’s
performance under this Agreement and payment of the principal and interest due
on the Bridge Loans, as more specifically set forth in the accompanying Security
Agreement, Exhibit “A”. Company shall also enter into a Deposit Account Control
agreement in the form of Exhibit “B” for the Bridge Loan Account.
 
3

--------------------------------------------------------------------------------


 
(g) During the period this Agreement is operative, Company shall not, without
the consent of GGEC, solicit or engage in discussions with another to sell or
exchange Company’s stocks or assets, merge with or into another entity, or
dissolve or re-organize Company.


(h) During the term of this Agreement, Company shall keep GGEC reasonably
informed of its financial and operational condition, including but not limited
to providing GGEC with reports, summaries and/or statements of sales, expenses,
costs, purchases, accounts receivables, accounts payables, gross receipts,
payments, debts, liabilities, balance sheets, profit and loss statements and
agreements entered into; daily reports of Company’s deposit account balances,
withdrawals, deposits, charges and fees; monthly bank statements, financial
statements and records, minutes of meetings of Company’s directors and
shareholders, corporate books, documents and records.


(i) During the term of this Agreement, so long as any Bridge Loan or interest
thereon is outstanding, Company shall not, without the written approval of GGEC,
issue dividends or make cash or earnings distributions to any Company
shareholder, redeem the stock shares of any Company shareholder, or pay or award
any compensation of any kind to any employee, officer or director of Company
other than the salary and wages, none of which includes bonuses, and commissions
they currently earn.


(j) Attached as Exhibit “C” is a true and correct list of Company’s key assets.
 
(k) Attached as Exhibit “D” is a complete list of all key or senior management
employees, officers and directors of Company.
 
2.2 Confidentiality Agreement. GGEC’s due diligence review of Aura Sound, and
GGEC’s provision of the Services hereunder, shall be subject to a Mutual
Confidentiality Agreement in the form of Exhibit “E” attached hereto.


2.3 Non-Solicitation. GGEC, on the one hand, and Aura Sound and Subsidiary, on
the other hand, agree that during the term of this Agreement and for a period of
two (2) years thereafter, GGEC shall not solicit, hire or employ any officers,
employees or consultants of Aura Sound or Subsidiary, and neither Aura Sound nor
Subsidiary shall solicit, hire or employ any officers, employees or consultants
of GGEC, in either case without the express written consent of the
non-hiring/soliciting/employing Party.


ARTICLE 3
TERM AND TERMINATION


3.1  Term and Termination. The term of this Agreement shall begin on October 6,
2008 and shall continue for a period of six (6) months or until the completion
(closing) of the Acquisition, whichever occurs earlier. Any funds loaned to the
Company or Subsidiary by GGEC prior to the date hereof shall be deemed Bridge
Loans within the meaning set forth herein and shall be governed by this
Agreement and its attachments. This Agreement may be renewed in writing upon the
mutual agreement of the Parties.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 4
GENERAL PROVISIONS


4.1  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, sent by
overnight courier or mailed by registered or certified mail (postage prepaid and
return receipt requested) to the Party to whom the same is so delivered, sent or
mailed at the addresses set forth on the signature page hereof (or at such other
address for a Party as shall be specified by like notice).


4.2  Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to sections and
articles of this Agreement unless otherwise stated.


4.3  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the Parties shall negotiate
in good faith to modify this Agreement to preserve each Party's anticipated
benefits under this Agreement.


4.4  Miscellaneous. This Agreement (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the Parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the Parties hereto.


4.5  Governing Law; Venue. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California without
giving effect to any choice or conflict of law provision or rule. Any and all
actions brought under this Agreement shall be brought in the California state or
federal court of the United States sitting in the County of Orange, California
and each Party hereby waives any right to object to the convenience of such
venue.


4.6  Counterparts and Facsimile Signatures. This Agreement may be executed in
two or more counterparts, which together shall constitute a single agreement.
This Agreement and any documents relating to it may be executed and transmitted
to any other Party by facsimile or email of a “pdf” file, which facsimile or
“pdf” file shall be deemed to be, and utilized in all respects as, an original,
wet-inked document.


4.7 Amendment. This Agreement may be amended, modified or supplemented only by
an instrument in writing executed by the Parties.


4.8 Waiver. No waiver by any Party of any default or breach by the other Party
of any provision contained in this Agreement shall be deemed to be a waiver of
any subsequent default or breach by such Party of the same. No act, delay,
omission or course of dealing on the part of any Party in exercising any right,
power or remedy under this Agreement or at law or in equity shall operate as a
waiver thereof or otherwise prejudice any of such Party's rights, powers and
remedies. All remedies, whether at law or in equity, shall be cumulative and the
election of any one or more shall not constitute a waiver of the right to pursue
other available remedies.


4.9 Recitals Incorporated. The recitals of this Agreement are incorporated
herein.


[SIGNATURES FOLLOW]
 
5

--------------------------------------------------------------------------------


 
 
 IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

 Aura Sound, Inc., a California corporation     Aura Sound, Inc., a Nevada
corporation            By:  /S/ Arthur Liu    By:  /S/ Arthur Liu  Name:  Arthur
Liu    Name:  Arthur Liu  Title:  CEO & Chairman of the Board    Title:  CEO &
Chairman of the Board            Address:    Address:  AuraSound, Inc.  
 AuraSound, Inc.  11839 East Smith Avenue    11839 East Smith Avenue  Santa Fe
Springs, CA 90670    Santa Fe Springs, CA 90670          

 
 

 GGEC America Inc..              By:  /S/ Jiaxi Huang      Name:  Jiaxi Huang  
   Title:  President            

 Address:
 1801 E. Edingar Ave. #255.
 Santa Ana, CA 92705
 
6

--------------------------------------------------------------------------------

